Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to reply filed 5/31/2022.
Claims 1-19 are pending. Claim 15-19 are new. Claims 1, 4, 6, 10 and 13 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 reciting “the at least one organic layer is in the transmittance area is directly above the light sensor” lacks adequate support. Applicant’s original disclosure describes a light sensor 4 that is completely separated from the rest of the display device structure. There is no disclosure of any organic layer that is “directly above the light sensor” as claimed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 10, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 reciting “the light-blocking layer includes a portion corresponding to a respective portion of the transmittance area” renders the claim indefinite because it is unclear what is meant by a portion of the light-blocking layer “corresponding” to a respective portion the transmittance area. It is unclear what is required by “corresponding”. “The transmittance area” is defined by claim 1 as where the external light is intended to be transmitted through and received by the light sensor. The presence of the light-blocking layer in a location at “a respective portion of the transmittance area” would results in the blocking of the light in the respective portion of the transmittance area. Thus, it is unclear how would the light sensor “sense the external light received through the substrate in the transmittance area” as required in claim 1. Therefore, it is unclear how can the light-blocking layer include a portion corresponding to a respective portion of the transmittance area.
Claim 10 reciting “the light sensor is an array sensor to sense eternal light such that, along with the coded optical pattern, derives three-dimensional image information” renders the claim indefinite. It is unclear what constitutes an “eternal light”. Furthermore, it is unclear how would the light sensor itself “derives three-dimensional image information”. More specifically, Applicant’s disclosure describes a software is extract 3D information by analyzing captured images (¶ 37) and a signal processing unit that obtain 3D information by processing the images (¶ 47). However, there is no description of a light sensor that can “derives three-dimensional image information”. Therefore, it is unclear how would the claimed array sensor “derives three-dimensional image information”. As best understood, the sensor array captures an image of a three-dimensional object. 
Claim 14 reciting “at least one organic layer is in the transmittance area” renders the claim indefinite because it is unclear if the “at least one organic layer” is referring to the “emission layer” recited prior in the claim. Applicant’s disclosure does not clearly describe providing a separate “organic layer” in the transmittance area.
Claims 17-19 reciting “the transmission area” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the transmission area”. Is it intended to recite “the transmittance area”? Furthermore, it is unclear how the “transmittance area” extends across a bottom of a depression. The “transmittance area” as claimed and described by Applicant refers to a region of space designated TA in the drawing. A depression in PDL 219 is present in the “transmittance area” TA. However, it is unclear would should one consider the “transmittance area” TA to extend across a bottom of the depression. The “transmittance area” is a designation of a region of space which doesn’t structurally “extends across a bottom of a depression”. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4-8, 10-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsumoto US 2010/0155578 A1 (Matsumoto).

    PNG
    media_image1.png
    559
    718
    media_image1.png
    Greyscale

In re claim 1, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a plurality of pixel areas (area including A1, see annotated FIG. 4 above) arranged in an n-by-m array to display an image (no particular image claimed to distinguish over the emission pattern of light L1) where n and m are positive integers greater than 2 (Matsumoto discloses arrangement of A1 can include a plurality of A1 adjacent to each of a plurality of A2 (¶ 87); thus teaching the claimed n×m array), and a transmittance area (area including A2, see annotated FIG. 4 above) that is adjacent to at least one pixel area A1 and separated from the pixel area A1 by an edge of a pixel defining layer 27 (see FIG. 4 annotated above where the dashed line indicate the “edge” of the pixel defining layer 27); 
a light sensor 15 to sense external light L2 received from a source 9 external from the organic light-emitting display device (light L2 being reflected off object 9 is considered to be light from the source 9 that is external to the device shown in FIG. 4) and transmitted through the substrate 10 in the transmittance area A2, wherein 
each pixel area A1 includes an anode 242, a cathode 271, and an emission layer 18 interposed between the anode 242 and the cathode 271, and 
the cathode 271 partially, but not entirely, overlaps the transmittance area (271 covers a portion of the area including A2 to the left of dashed line in FIG. 4 annotated above) in plan view.

In re claim 2, Matsumoto discloses (e.g. FIG. 1) wherein at least two pixel areas (areas including A1) are separated from each other by having the transmittance area (area including A2) therebetween (see FIG. 1 showing two regions A1 separated by A2). Furthermore, Matsumoto discloses a plurality of A1 is disposed to be adjacent to each of a plurality of A2 (¶ 87). Thus, the plurality of areas A1 associated with one A2 is separated from other areas A1 associated with another A2.

In re claim 4, as best understood, Matsumoto discloses (e.g. FIG. 4) further comprising a light-blocking layer 27 (wall 27 including light-shielding material around peripheral of 18, ¶ 90), wherein the light-blocking layer 27 includes a portion corresponding to a respective portion of the transmittance area (as best understood, referring to the absence of light-blocking material in the wall 27 of the transmittance region A2 that overlaps with sensor element 15; ¶ 90). I.e. the wall 27 in the transmittance region where light-shielding material is absent (¶ 90) is considered to be a portion of the light blocking layer 27 that “corresponds” to a respective portion of the transmittance area A2. Alternatively, light-blocking layer may be taught by Matsumoto’s reflective conductive portion 261 (¶ 82) which includes a portion “corresponding” (in an overlapping manner) to a respective portion of the transmittance area A2.

In re claim 5, Matsumoto discloses (e.g. FIG. 4) the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) is disposed between the substrate 10 and the cathode 271.

In re claim 6, Matsumoto discloses (e.g. FIG. 4) further comprising a thin film transistor 12 connected to the anode 242, wherein the thin film transistor 12 includes an active layer 121, a gate insulating layer 122, a gate electrode 123, an interlayer insulating layer 13, and source and drain electrodes 133,134 which are sequentially disposed, and the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) is disposed between the substrate 26 and the source and drain electrodes 133,134 in a thickness direction.

In re claim 7, Matsumoto discloses (e.g. FIG. 4) the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) includes a black matrix material (light-shielding material in wall 27 composed of material same as 17 (¶ 90) which can be a resin including a black pigment (¶ 58)).

In re claim 8, no particular CCD sensor or CMOS sensor has been claimed that would distinguish over Matsumoto sensor comprising photodiodes 15 driven by MOS transistors 11.

In re claim 10, as best understood, Matsumoto discloses (e.g. FIGs. 1 and 4) the organic light-emitting display device includes a coded optical pattern (pattern of A1 and A2) formed on a transparent panel, and the light sensor is an array sensor 15 to “external light” L2 such that, along with the coded optical pattern, “derives three-dimensional image information” (as best understood, an image of a finger, considered a 3D image information is captured by the sensor 15 (¶ 75). Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

In re claim 11, Matsumoto discloses (e.g. FIGs. 1 and 4) wherein the display device displays an image (emission of light L1 from A1) and simultaneously captures an image of object 9 (e.g. finger) via the transmittance area A2. No particular “gesture of a user” has been claimed that would distinguish over the image of the object 9 that can be considered “a gesture of a user” as the user direct the device to capture the image of the object 9 (finger). Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

In re claim 12, Matsumoto discloses (e.g. FIG. 4) wherein the transmittance area (see FIG. 4 above) overlaps the emission layer 18 in a plan view (transmittance area that includes A2 as annotated in FIG. 4 above partially overlaps part of emissive 18 that is adjacent to the pixel defining layer 27) and the transmittance area (see FIG. 4 above) is substantially not covered by the cathode 271 (i.e. most of the transmittance area as annotated in FIG. 4 above is not covered by cathode 271). 

In re claim 13, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a plurality of pixel areas (area including A1, see annotated FIG. 4 above) arranged in an n-by-m array to display an image (no particular image claimed to distinguish over the emission pattern of light L1) where n and m are positive integers greater than 2 (Matsumoto discloses arrangement of A1 can include a plurality of A1 adjacent to each of a plurality of A2 (¶ 87); thus teaching the claimed n×m array), and a transmittance area (area including A2, see annotated FIG. 4 above) that is adjacent to at least one pixel area A1 and separated from the pixel area A1 by an edge of a pixel defining layer 27 (see FIG. 4 annotated above where the dashed line indicate the “edge” of the pixel defining layer 27); 
a light sensor 15+26 (No particular “light sensor” has been claimed that would distinguish over the photodiodes 15 embedded in the passivation layer 26, where the passivation layer 26 is considered to be a part of the “light sensor”) to sense external light L2 received from a source 9 external from the organic light-emitting display device (light L2 being reflected off object 9 is considered to be light from the source 9 that is external to the device shown in FIG. 4) and transmitted through the substrate 10 in the transmittance area A2, wherein 
each pixel area A1 includes an anode 242, a cathode 271, and an emission layer 18 interposed between the anode 242 and the cathode 271, 
the cathode 271 does not entirely overlap the transmittance area in plan view (i.e. most of the transmittance area as annotated in FIG. 4 above is not overlapped by cathode 271), and
the emission layer 18 overlaps the light sensor 15+26 in plan view. 
No particular “light sensor” has been claimed that would distinguish over the photodiodes 15 embedded in the passivation layer 26, where the passivation layer 26 is considered to be a part of the “light sensor”. Such interpretation is consistent with Applicant’s disclosure describing the emission layer 223 of the display device overlapping, in general, with a light sensor 4 shown as a block diagram. The light sensor 4 would comprise various insulating and passivation layers that embodies the photosensing elements. Applicant does not claim or disclose the emission layer 223 overlaps the active photosensing region of the light sensor.

In re claim 14, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a plurality of pixel areas (area including A1, see annotated FIG. 4 above) to display an image (no particular image claimed to distinguish over the emission pattern of light L1), and a transmittance area (area including A2, see annotated FIG. 4 above) that is adjacent to at least one pixel area A1; and 
a light sensor 15 to sense external light L2 received from a source 9 external from the organic light-emitting display device (light L2 being reflected off object 9 is considered to be light from the source 9 that is external to the device shown in FIG. 4) and transmitted through the substrate 10 in the transmittance area A2, wherein 
each pixel area A1 includes an anode 242, a cathode 271, and an emission layer 18 interposed between the anode 242 and the cathode 271, 
an edge of the cathode 271 is on a pixel defining layer 27 that covers side portions of the anode 242 and exposes a center portion of the anode 242, and
at least one organic layer (as best understood, this can be any of a part of the organic emissive layer 18, the organic partition wall 27, or the organic planarizing layer 24) in the transmittance area (area including A2 as annotated in FIG. 4 above).

In re claim 15, Matsumoto discloses (e.g. FIG. 4) the at least one organic layer (e.g. organic partition wall 27 (¶ 81) or organic planarizing layer 24 (¶ 80)) is in the transmittance area (area including A2, see annotated FIG. 4 above) is directly above the light sensor 15 (i.e. directly “above” when structure in FIG. 4 is viewed upside down).

In re claims 17-19, as best understood, Matsumoto discloses (e.g. FIG. 4) “the transmission area” (area including A2, see annotated FIG. 4 above) “extends across” a bottom of a depression between edges of the pixel defining layer 27 (see FIG. 4 above, a depression is formed in the PDL 27 into which a conductive portion 272 extends, and the “transmittance area” comprises a region that “extends across” a bottom of the depression occupied by 272). As best understood, “extends across” refers an overlapping relationship. The depression correspond to the hole in PDL 27 into which anode 272 is formed. The bottom of the depression is overlapped by the transmittance area as annotated in FIG. 4 above. Or the transmittance area “extends across” the bottom of the depression, as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kumagai et al. US 2009/0220679 A1 (Kumagai).
	
    PNG
    media_image2.png
    745
    862
    media_image2.png
    Greyscale

In re claim 1, Nakamura discloses (e.g. FIGs. 1-4) an organic light-emitting display device (FIG. 2), comprising: 
a substrate 40 or 67 including a plurality of pixel areas 11R,11G,11B (FIG. 1C) arranged in an n-by-m array to display an image where n and m are positive integers greater than 2, and a transmittance area (area outside of pixels 11R,11G,11B defined by bank 45, see FIG. 2 annotated above) that is adjacent to at least one pixel area 11R,11G,11B and separated from the pixel area 11R,11G,11B by an edge of a pixel defining layer 45 (see FIG. 2 annotated above where the dashed lines indicate the “edge” of the pixel defining layer 45); 
a light sensor 20 to sense external light received from a source external from the organic light-emitting display device (e.g. image of user, ¶ 65-66 see FIGs. 3A & 4) and transmitted through the substrate 40,67 in the transmittance area (see FIG. 2 above), wherein 
each pixel area 11R,11G,11B includes an anode 61, a cathode 62, and an emission layer 63 interposed between the anode 61 and the cathode 62, and 
the cathode 62 overlaps the transmittance area in plan view.
Nakamura discloses the cathode 62 of the organic display is formed in one sheet. Nakamura does not explicitly disclose the cathode does not entirely overlaps the transmittance area in plan view.
However, Kumagai teaches an AMOLED comprising a common cathode 16 (see FIG. 2). Kumagai further teaches the cathode 16 may be formed to be common to the same color EL element 11, such that each of the red, green, blue cathodes are electrically isolated from each other; or the cathode 16 may be separately formed for each EL element 11 (¶ 145).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Nakamura’s matrix display such that the same color display element 11R or 11G or 11B would share a common cathode 62, but the cathodes for different color display element 11R,11G,11B are separated from each other as taught by Kumagai so as to independently address the different colored pixels. 
As such, the cathode 62 is separated in at least the region between different color pixels, e.g. between 11R and 11G or between 11G and 11B or between 11B and 11R (see FIG. 1C, 7A, etc). Therefore, at least a portion of the transmittance area (see FIG. 2 annotated above) between different colored pixels would not be overlapped by the separated cathode 62.

In re claim 2, Nakamura discloses (e.g. FIGs. 1-2) wherein at least two pixel areas 11R,11G,11B are separated from each other by having the transmittance area therebetween (see FIG. 2 above).

In re claim 3, Nakamura discloses (e.g. FIG. 2) wherein the substrate 40 is disposed between the light sensor 20 and the cathode 62.

In re claim 4, as best understood, Nakamura discloses (e.g. FIG. 2) further comprising a light-blocking layer 65, wherein the light-blocking layer 65 includes a portion corresponding to a respective portion of the transmittance area (see FIG. 2 above).

In re claim 5, Nakamura discloses (e.g. FIG. 2) wherein the light-blocking layer 65 is disposed between the substrate 67 and the cathode 62.

In re claim 6, Nakamura discloses (e.g. FIG. 2) further comprising a thin film transistor TFT connected to the anode 61, wherein the thin film transistor TFT includes an active layer 54, a gate insulating layer 52, a gate electrode 51, an interlayer insulating layer 41A, and source and drain electrodes 44 which are sequentially formed, and the light-blocking layer 65 is disposed between the substrate 67 and the source and drain electrodes 44 in a thickness direction.

In re claim 7, Nakamura discloses (e.g. FIG. 2) the light-blocking layer 65 includes a black matrix material (¶ 63).

In re claim 8, Nakamura discloses (e.g. FIG. 2) the sensor 20 includes a CCD sensor or CMOS sensor (¶ 51,57). 

In re claim 9, Nakamura discloses (e.g. FIG. 2) wherein the substrate 40 is disposed between the light sensor 20 and the cathode 62.

In re claim 10, as best understood, Nakamura discloses (e.g. FIGs. 2-4) the organic light-emitting display device includes a coded optical pattern (pattern formed by layer 65) formed on a transparent panel, and the light sensor 20 is an array sensor (¶ 51,57) to sense eternal light such that , along with the coded optical pattern, derives three-dimensional image information (e.g. user face, eyes, hand, etc. (¶ 65-66) which is considered three-dimensional).  

In re claim 11, Nakamura discloses (e.g. FIGs. 1-4) wherein the display device displays an image  and simultaneously captures a gesture of a user (e.g. motion of user, FIG. 3A & 4, ¶ 65-66) via the transmittance area (see FIG. 2 above). 

In re claim 13, Nakamura discloses (e.g. FIGs. 1-4) an organic light-emitting display device (FIG. 2), comprising: 
a substrate 40 or 67 including a plurality of pixel areas 11R,11G,11B (FIG. 1C) arranged in an n-by-m array to display an image where n and m are positive integers greater than 2, and a transmittance area (area outside of pixels 11R,11G,11B defined by bank 45, see FIG. 2 annotated above) that is adjacent to at least one pixel area 11R,11G,11B and separated from the pixel area 11R,11G,11B by an edge of a pixel defining layer 45 (see FIG. 2 annotated above where the dashed lines indicate the “edge” of the pixel defining layer 45); 
a light sensor 20 to sense external light received from a source external from the organic light-emitting display device (e.g. image of user, ¶ 65-66 see FIGs. 3A & 4) and transmitted through the substrate 40,67 in the transmittance area (see FIG. 2 above), wherein 
each pixel area 11R,11G,11B includes an anode 61, a cathode 62, and an emission layer 63 interposed between the anode 61 and the cathode 62, and 
the emission layer 63 overlaps the light sensor 20 in plan view (FIG. 2).
Nakamura discloses the cathode 62 of the organic display is formed in one sheet. Nakamura does not explicitly disclose the cathode does not entirely overlap the transmittance area in plan view.
However, Kumagai teaches an AMOLED comprising a common cathode 16 (see FIG. 2). Kumagai further teaches the cathode 16 may be formed to be common to the same color EL element 11, such that each of the red, green, blue cathodes are electrically isolated from each other; or the cathode 16 may be separately formed for each EL element 11 (¶ 145).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Nakamura’s matrix display such that the same color display element 11R or 11G or 11B would share a common cathode 62, but the cathodes for different color display element 11R,11G,11B are separated from each other as taught by Kumagai so as to independently address the different colored pixels. 
As such, the cathode 62 is separated in at least the region between different color pixels, e.g. between 11R and 11G or between 11G and 11B or between 11B and 11R (see FIG. 1C, 7A, etc). Therefore, at least a portion of the transmittance area (see FIG. 2 annotated above) between different colored pixels would not be overlapped by the separated cathode 62.

In re claim 14, Nakamura discloses (e.g. FIGs. 1-4) an organic light-emitting display device (FIG. 2), comprising: 
a substrate 40 or 67 including a plurality of pixel areas 11R,11G,11B (FIG. 1C) to display an image, and a transmittance area (area outside of pixels 11R,11G,11B defined by bank 45, see FIG. 2 annotated above) that is adjacent to at least one pixel area 11R,11G,11B; and
a light sensor 20 to sense external light received from a source external from the organic light-emitting display device (e.g. image of user, ¶ 65-66 see FIGs. 3A & 4) and transmitted through the substrate 40,67 in the transmittance area (see FIG. 2 above), wherein 
each pixel area 11R,11G,11B includes an anode 61, a cathode 62, and an emission layer 63 interposed between the anode 61 and the cathode 62, and
at least one organic layer (e.g. organic layers 41,45,65, ¶ 62,63) is in the transmittance area (see FIG. 2 above).
Nakamura discloses the cathode 62 of the organic display is formed in one sheet on a pixel defining layer 45 that covers side portions of the anode 61 and exposes a center portion of the anode 61. Nakamura does not explicitly disclose an edge of the cathode is on the pixel defining layer.
However, Kumagai teaches an AMOLED comprising a common cathode 16 (see FIG. 2). Kumagai further teaches the cathode 16 may be formed to be common to the same color EL element 11, such that each of the red, green, blue cathodes are electrically isolated from each other; or the cathode 16 may be separately formed for each EL element 11 (¶ 145).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Nakamura’s matrix display such that the same color display element 11R or 11G or 11B would share a common cathode 62, but the cathodes for different color display element 11R,11G,11B are separated from each other as taught by Kumagai so as to independently address the different colored pixels. 
As such, the cathode 62 is separated in at least the region between different color pixels, e.g. between 11R and 11G or between 11G and 11B or between 11B and 11R (see FIG. 1C, 7A, etc). Therefore, an edge of the separated cathode would be present on top of the pixel defining layer 45 separating the adjacent pixels.

In re claim 15, Nakamura discloses (e.g. FIG. 2) wherein the at least one organic layer (e.g. organic layers 41,45,65, ¶ 62,63) is in the transmittance area (see FIG. 2 above) is directly above the light sensor 20 (e.g. there is a direct path between organic layers 41,45,65 and sensor 20).

In re claim 16, Nakamura discloses (e.g. FIG. 2) wherein the substrate 40 is disposed between the light sensor 20 and the cathode 62.

In re claims 17-19, as best understood, Nakamura discloses (e.g. FIG. 2) wherein the “transmission area” (transmittance area between PDL 45 as annotated in FIG. 2 above) “extends across” (as as best understood, having a region that overlaps) a bottom of a depression (depression formed between anodes 63 or depression in layer 41) between edges of the pixel defining layer 45. As best understood, “extends across” refers an overlapping relationship. The depression can be either the depression formed between the anodes 63 or the depression formed in layer 41. In either interpretation, the bottom of the depression is overlapped by the transmittance area as annotated in FIG. 2 above. Or the transmittance area “extends across” the bottom of the depression, as best understood.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Regarding claim 4 rejected under § 112(b), Applicant argues the light-blocking layer covers a portion of the transmittance area, and does not cover the entirety of the transmittance area (Remark, page 6). 
This is not persuasive. The word “transmittance” is understood to mean that light is transmitted through. Claim 1 further specifies “external light … transmitted through the substrate in the transmittance area”. Therefore, the “transmittance area” as recited in claim 1 is an area through which light is transmitted. However, dependent claim 4 then recites “a light-blocking layer … includes a portion corresponding to a respective portion of the transmittance area”. It is unclear what “corresponding” means. The limitations of claim 4 appears to imply a portion of the transmittance area is then blocked by the light-blocking layer. However, this would contradict the meaning of the word “transmittance”. More specifically, a portion of an area where light is blocked would not be considered a transmissive area. Thus, the limitations of claim 4 also renders the word “transmittance” unclear. 

Regarding claim 14 rejected under § 112(b), Applicant argues the issue with “at least one organic layer” has to do with breadth not indefiniteness, and that Applicant is not required to recite a list of possible organic layer candidates in the claim (Remark, page 7). 
This is not persuasive. The recitation to “at least one organic layer” as interpreted in light of Applicant’s disclosure is indefinite because Applicant’s disclosure does not describe any particular listing of “organic layer” that is said to be present in the transmittance area as required in claim 14. In fact, the most related element to an “organic layer” that could be in the transmittance area is the emission layer of the OLED. However, claim 14 recites “at least one organic layer” separately from the “emissive layer”. Therefore, it is unclear if “at least one organic layer” is intended to refer to previously recited emissive layer. If so, proper antecedent basis is required. Alternatively, if “at least one organic layer” is intended to recite some unidentified element, Applicant is invited to clearly point out what that may be. 

Regarding claim 1 rejected over Matsumoto, Applicant argues Matsumoto is directed to an image sensor, not a display and the light emitting regions A1 are not used to display an image (Remark, page 9).
This is not persuasive because no particular image has been claimed that would distinguish over the emission of light L1 from the light emitting regions A1. The emission pattern of light L1 is considered an “image” that is displayed by the device. Thus, Matsumoto teaches the required element of a “display device” as claimed. 
Regarding claim 1, Applicant further argues Matsumoto does not teach a plurality of pixel areas arranged in an n-by-m array to display an image where n and m are positive integers greater than 2 (Remark, page 10).
This is not persuasive because while only three light emitting regions A1 are shown in FIG. 1, Matsumoto teaches other arrangements and shapes such that “a plurality of light-emitting regions is disposed to be adjacent to each of a plurality of light detection regions” (¶ 87). Thus, Matsumoto teaches the arrangement can include a plurality of A1 adjacent to each of a plurality of A2. I.e. there are a plurality of A2 as shown in FIG. 1, and there are plural A1 adjacent to each of the plural A2. Such arrangement teaching an n×m array of A1 with n,m>2. Each pixel area corresponding to an area that includes A1 as annotated in FIG. 4. Therefore, the pixel areas are arranged in an n×m array where n,m>2 as required in the claim.

Regarding claim 13 rejected over Matsumoto, Applicant argues the passivation layer 26 is not a part of “light sensor”, and Matsumoto fails to teach “the emission layer overlaps the light sensor in plan view” (Remark, page 10).
This is not persuasive because no particular “light sensor” has been claimed that would distinguish over structure including the photodiodes 15 embedded in the passivation layer 26. As such, the “light sensor” structurally comprises both the passivation layer 26 and the photodiodes 15 embedded within. Such interpretation is consistent with Applicant’s disclosure describing the emission layer 223 of the display device overlapping, in general, with a light sensor 4 schematically shown as a block diagram. The light sensor 4 would comprise various insulating and passivation layers that embodies the photosensing elements. Applicant’s disclosure does not describe the light sensor 4 to be consisting exclusive of photodiodes only without any supporting or passivating material. Furthermore, the claim does not require the emissive layer to overlap the active photosensing region of the light sensor (nor is it supported). Therefore, interpreting a “light sensor” as referring to a structure that includes active light sensing elements and various supporting structure layers is consistent with Applicant disclosure and meets the limitations claimed. Thus, when considering Matsumoto, both the photodiodes 15 and the passivation layer 26 surrounding the photodiodes 15 are interpreted as the “light sensor”. As such, the emission layer 18 overlaps with the “light sensor” 15+26 as claimed. More specifically, the emission layer 18 overlaps with at least an inactive part of the light sensor 15+26.
Regarding claim 13, Applicant further argues Matsumoto does not teach a plurality of pixel areas arranged in an n-by-m array to display an image where n and m are positive integers greater than 2 (Remark, page 10).
This is not persuasive as explained in details for claim 1 above. More specifically, Matsumoto teaches alternative arrangements that includes a plurality of A1 adjacent to each of a plurality of A2 (¶ 87). Thus, Matsumoto teaches the pixel areas are arranged in an n×m array where n,m>2 as explained in details above.

Regarding claim 14 rejected over Matsumoto, Applicant argues the passivation layer 26 is not a part of “light sensor”, and Matsumoto fails to teach “at least one organic layer in the transmittance area” (Remark, page 11).
This is not persuasive. Rejection of claim 14 does not rely on interpretation of the passivation layer 26 as a part of the “light sensor”. In rejecting claim 14, only photodiode 15 was interpreted as the “light sensor”. Nevertheless, Applicant arguments regarding the passivation layer 26 not being a part of “light sensor” is not persuasive for the same reasons as detailed in claim 13 above. More specifically, no specific “light sensor” has been claimed (nor disclosed) to distinguish over a structure including the photodiodes 15 embedded in the passivation layer 26 as taught by Matsumoto.
The limitation “at least one organic layer in the transmittance area” is taught by Matsumoto. More specifically, Matsumoto teaches organic emissive layer 18 (¶ 39), organic partition wall 27 (¶ 81), and organic planarizing layer 24 (¶ 80). Any part of one of these organic layer in the transmittance area (area including A2 as annotated in FIG. 4 above) can teaches the claimed “at least one organic layer”. For example, the organic layer 18 having a portion in the “transmittance area” as annotated in FIG. 4 above. The organic layer 27 comprises a portion in the “transmittance area” (see FIG. 4 annotated above). The organic layer 24 also has a portion in the “transmittance area” (see FIG. 4 annotated above).

Regarding claim 13 rejected over the combination of Nakamura and Kumagai, Applicant argues Kumagai does not teach where the break between cathode would occur (Remark, page 13). 
This is not persuasive. Kumagai teaches the cathode can be separated for the same color EL element 11, or the cathode can be separated for each individual EL element 11 (¶ 145). Therefore, it would be obvious to separate Nakamura’s cathode for individually addressing the El elements 11R,11G,11B. The cathode would at least remain over the EL element regions 11R,11G,11B to cover the emission area. Therefore, it would be obvious for one of ordinary skill to recognize the separation of the cathode would occur somewhere in the region between the EL elements 11R,11G,11B. The separation is not required to be specifically located at the opening 65A as argued by Applicant. In interpreting Nakamura, the entire region between EL elements 11R,11G,11B is considered to correspond to the claimed “transmittance area” (see annotated FIG. 2 above). Thus, the claim limitation “the cathode does not entirely overlap the transmittance area” is taught by a cathode that is separated anywhere in the region between the EL elements. 

Regarding claim 14 rejected over the combination of Nakamura and Kumagai, Applicant argues Kumagai fails to teach “an edge of the cathode is on a pixel defining layer that covers side portions of the anode and exposes a center portion of the anode (Remark, page 14). This is not persuasive because Nakamura teaches (see FIG. 2) “a pixel defining layer 45 that covers side portions of the anode 61 and exposes a center portion of the anode 61” as claimed. Kumagai also teaches (see FIG. 2) pixel defining layer 18+20 that covers side portions of the anode 13 and exposes a center portion of the anode 13. When Nakamura is modified to be separated between EL elements 11R,11G,11B as taught by Kumagai (¶ 145), it would be obvious to separate the cathode 62 such that an edge of the separated cathode would be on the pixel defining layer 45. More specifically, the edge of the separated cathode can be located anywhere between the EL elements 11R,11G,11B. Since the pixel defining layer 45 is present in the entire region between the EL elements 11R,11G,11B, the edge of the separated cathode would then be “on” the pixel defining layer. Claim 14 does not specify which part of the pixel defining layer the edge of the cathode is “on”. E.g. edge of the cathode is not required to be on the uppermost surface of the pixel defining layer. 

Regarding claims rejected over the combination of Nakamura and Kumagai, Applicant argues modifying Nakamura to use Kumagai’s light-blocking/reflective cathode 16 would render Nakamura’s display device inoperable (Remark, pages 12-14). 
This is not persuasive because Kumagai is relied upon for teaching it is obvious to form separated cathodes for each different color display elements as opposed to a common continuous cathode. The modification is limited to the separation of the cathode. The material of the Kumagai’s cathode was not relied upon in the rejection nor is it intended to be incorporated in the modification. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815